      Case 2:19-cv-02213-DMG-MAA Document 2 Filed 03/25/19 Page 1 of 9 Page ID #:4




     1     ALEXANDER B. CVITAN (SBN 81746),
           (Email: alc@rac-law.com)
     2     MARSHA M. HAMASAKI (SBN 102720),
           (Email: marshah@rac-law.com)
     3     PETER A. HUTCHINSON (SBN 225399), Members of
           (Email: peterh@rac-law.com)
     4     REICH, ADELL & CVITAN,
           A Professional Law Corporation
     5     3550 Wilshire Boulevard, Suite 2000
           Los Angeles, California 90010-2421
     6     Telephone: (213) 386-3860; Facsimile: (213) 386-5583
     7     Attorneys for Plaintiff Construction Laborers Trust Funds
           For Southern California Administrative Company, LLC
     8

     9                             UNITED STATES DISTRICT COURT
   10                             CENTRAL DISTRICT OF CALIFORNIA
   11 CONSTRUCTION LABORERS TRUST                            CASE NO.:
      FUNDS FOR SOUTHERN CALIFORNIA
   12 ADMINISTRATIVE COMPANY, a
      Delaware limited liability company,                    COMPLAINT FOR
   13                                                        CONTRIBUTIONS TO
                               Plaintiff,                    EMPLOYEE BENEFIT PLANS
   14
                  v.                                         [29 U.S.C. §§ 185(a), 1132(g)(2)]
   15

   16 J. G. CONCRETE, INC., a California
           corporation formerly known as JOAQUIN
   17 GARCIA CONSTRUCTION, INC.

   18
                               Defendant.
   19

   20

   21             Plaintiff alleges as follows:
   22
                                                  INTRODUCTION
   23
                  1.    This action is brought by a fiduciary administrator on behalf of employee
   24
           benefit plans against an employers in accordance with the terms and conditions of the
   25
           plans, collective bargaining agreements to which the employer is bound and
   26
           applicable statutes to recover unpaid monthly employee fringe benefit contributions
   27
           and related damages due to the plans by the employers pursuant to the agreements
   28

                                                       -1-
357083.1
      Case 2:19-cv-02213-DMG-MAA Document 2 Filed 03/25/19 Page 2 of 9 Page ID #:5




     1     and pursuant to federal statutes.
     2

     3                                 JURISDICTION AND VENUE
     4           2.     The jurisdiction of this Court is grounded upon Sections 502 and 515 of
     5     the Employee Retirement Income Security Act of 1974, ("ERISA"), 29 U.S.C. §§
     6     1132 and 1145 and Section 301 of the Labor Management Relations Act, ("LMRA"),
     7     29 U.S.C. § 185. Venue is proper in this district in that the plans are administered, the
     8     performance and breach took place in this district.
     9

   10                                             PARTIES
   11            3.     Plaintiff CONSTRUCTION LABORERS TRUST FUNDS FOR
   12      SOUTHERN CALIFORNIA ADMINISTRATIVE COMPANY ("CLTF") is a
   13      Delaware limited liability company, with its principal place of business in this
   14      District. CLTF is the administrator and agent for collection of several employee
   15      benefit plans, and a fiduciary as to those plans, including the Laborers Health And
   16      Welfare Trust Fund For Southern California, Construction Laborers Pension Trust For
   17      Southern California, Construction Laborers Vacation Trust For Southern California,
   18      Laborers Training And Re-Training Trust Fund For Southern California, Fund For
   19      Construction Industry Advancement, Center For Contract Compliance, Laborers
   20      Contract Administration Trust Fund For Southern California, Laborers' Trusts
   21      Administrative Trust Fund For Southern California and Southern California
   22      Partnership For Jobs Trust Fund (collectively "TRUST FUNDS"). Each are express
   23      trusts and were created by written agreements and are employee benefit plans within
   24      the meaning of ERISA § 3(3), 29 U.S.C. § 1002(3) and multi-employer plans within
   25      the meaning of ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A). The TRUST FUNDS
   26      are jointly-managed trusts in accordance with LMRA § 302(c)(5), 29 U.S.C. §
   27      186(c)(5), created pursuant to collective bargaining agreements between the Southern
   28      California District Council of Laborers and its Affiliated Locals, including Local No.
                                                      -2-
357083.1
      Case 2:19-cv-02213-DMG-MAA Document 2 Filed 03/25/19 Page 3 of 9 Page ID #:6




     1     89 ("UNION") and various employers. The TRUST FUNDS are administered in the
     2     County of Los Angeles, State of California. CLTF brings this action as a fiduciary on
     3     behalf of the TRUST FUNDS.
     4           4.     CLTF is a fiduciary as to the Trust Funds, in that it:
     5                  A.     Exercises discretionary authority or discretionary control
     6           respecting the collection of delinquent (or possibly delinquent) contributions to
     7           the Trust Funds, including but not limited to discretion in auditing employers,
     8           deciding what claims to assert, acting as agent of the Trust Funds in asserting
     9           claims, waiving liquidated damages, settling claims, and releasing claims; and
   10                   B.     Exercises authority or control respecting management or
   11            disposition of assets of the Trust Funds, including but not limited to, receiving
   12            delinquent contributions collected and holding them in a bank account in its
   13            own name over which it has check-writing authority, and then exercising
   14            discretion in allocating those assets among the different Trust Funds, different
   15            participants, different time periods and different jobs.
   16            5.     Plaintiff is informed and believes and thereon alleges that Defendant,
   17      J. G. CONCRETE, INC., a California corporation formerly known as JOAQUIN
   18      GARCIA CONSTRUCTION, INC. ("EMPLOYER"), is a corporation organized and
   19      existing under and by virtue of the laws of the State of California and is engaged in
   20      business in the State of California with its principal place of business in the City of
   21      San Dimas, County of Los Angeles, State of California.
   22

   23                                           OTHERS
   24            6.     The Southern California District Council of Laborers and its affiliated
   25      Local Unions (collectively "UNION") are, and at all relevant times, were labor
   26      organizations representing employees affecting interstate commerce. The UNION is
   27      not a party to this action.
   28

                                                       -3-
357083.1
      Case 2:19-cv-02213-DMG-MAA Document 2 Filed 03/25/19 Page 4 of 9 Page ID #:7




     1                                       AGREEMENTS
     2           7.    At all times mentioned, EMPLOYER was and continues bound to the
     3     terms of written Collective Bargaining Agreements having executed a Laborers
     4     Project Agreement (“Project Agreement”) with the UNION for its work on a project
     5     known as Wilson High School for the Long Beach Unified School District (“Wilson
     6     Project”.) The Project Agreement incorporates and adopts by reference existing
     7     Construction Master Labor Agreements of the UNION (“MLA”). At all times
     8     material herein, EMPLOYER has been and continues to be bound by the Project
     9     Agreement and MLA relating to work on the Wilson Project.
   10            8.    EMPLOYER also became bound to a Project Labor Agreement between
   11      the Montebello Unified School District (“DISTRICT”) and the Los Angeles and
   12      Orange Counties Building and Construction Trades Council, and their signatory Craft
   13      Unions (including the "UNION") ("DISTRICT Agreement" which incorporates
   14      certain provisions of the UNION’S MLA for all work by EMPLOYER on the
   15      DISTRICT’S construction projects. The DISTRICT Agreement among other things,
   16      binds EMPLOYER certain provisions of the UNION’S MLA relating to
   17      EMPLOYER’S work on projects covered by the DISTRICT’S Agreement.
   18            9.    EMPLOYER also executed Laborers Apprenticeship Subscription
   19      Agreements for work on several projects which include, but are not limited to,
   20      projects known as the UCR Lothian Residence Hall Seismic Upgrades project and
   21      Herbert H. Hoover Middle School Modernization project (“Apprentice Agreements”).
   22            10.   By virtue of the Project Agreements, MLA, DISTRICT Agreement, and
   23      Apprentice Agreements, EMPLOYER became obligated to all the terms and
   24      conditions of the various Trust Agreements which created each of the TRUST
   25      FUNDS as they may be constituted in their original form or as they may be
   26      subsequently amended. The referenced Agreements will be collectively hereinafter
   27      referred to as "AGREEMENTS". The AGREEMENTS, among other things, obligate
   28      EMPLOYER to pay fringe benefit contributions at the rates set forth in the
                                                    -4-
357083.1
      Case 2:19-cv-02213-DMG-MAA Document 2 Filed 03/25/19 Page 5 of 9 Page ID #:8




     1     AGREEMENTS for each hour worked (or paid for) by employees performing services
     2     covered by the AGREEMENTS ("Monthly Contributions"). EMPLOYER is
     3     additionally required to submit reports on a monthly basis ("Monthly Reports") with
     4     these Monthly Contributions, detailing the name, address, social security number and
     5     hours worked that month for each employee covered by the AGREEMENTS and
     6     those Monthly Reports are required to be submitted even where there are no
     7     employees to report for the reporting period. The TRUST FUNDS depend on the
     8     truth and accuracy of this information, in order to not only determine the correct
     9     amount of Monthly Contributions due, but to fulfill their own fiduciary duties to
   10      properly credit participants towards the benefits provided by the TRUST FUNDS.
   11      Those Monthly Contributions constitute assets of the TRUST FUNDS, pursuant to the
   12      terms of the AGREEMENTS and applicable law, from the time they are due and can
   13      be reasonably segregated from other funds. The Trustees of the TRUST FUNDS have
   14      a fiduciary duty to marshal those assets so that they may be applied for the benefit of
   15      the participants and beneficiaries in accordance with the various Trust Agreements.
   16            11.    By the AGREEMENTS and pursuant to 29 U.S.C. § 1132(g)(2)(C),
   17      EMPLOYER is obligated to pay to the TRUST FUNDS, as and for liquidated
   18      damages for detriment caused by the failure of EMPLOYER to pay fringe benefit
   19      Monthly Contributions in a timely manner, a sum equal to $25.00 or twenty percent
   20      (20%) of the unpaid monthly contributions or interest on the unpaid Monthly
   21      Contributions at rates established pursuant to the AGREEMENTS from their
   22      respective due dates, whichever is the greater amount, for each of the TRUST FUNDS
   23      to which EMPLOYER is required to contribute.
   24            12.    By the AGREEMENTS and pursuant to 29 U.S.C. § 1132(g)(2)(B),
   25      EMPLOYER is obligated for payment of interest on delinquent Monthly
   26      Contributions from the due date of the contribution through the payment date of the
   27      contribution, at the per annum rate of five percent (5%) over the rate set by the
   28      Federal Reserve Board at San Francisco, California, effective on the date each
                                                      -5-
357083.1
      Case 2:19-cv-02213-DMG-MAA Document 2 Filed 03/25/19 Page 6 of 9 Page ID #:9




     1     contribution is due. The current plan rate of interest on the Monthly Contributions is
     2     8.00% per annum under the Project Agreement and DISTRICT Agreement and 10%
     3     per annum for Monthly Contributions due under the Apprenticeship Agreements.
     4           13.    The Project Agreement and DISTRICT Agreement obligate
     5     EMPLOYER, and any of its subcontractors or lower-tiered subcontractors, to
     6     subcontract work covered under said Agreements to those subcontractors who are
     7     parties to Collective Bargaining Agreements with the UNION, and failure to do so
     8     will result in damages to the TRUST FUNDS and EMPLOYER will be financially
     9     obligated to the TRUST FUNDS for the damages caused therefrom, including
   10      amounts measured by the fringe benefit contributions, liquidated damages, and
   11      interest that would be owed by the subcontractor if signatory to the AGREEMENT.
   12            14.    The Project Agreement and DISTRICT Agreement further provide that if
   13      EMPLOYER subcontracts work to and/or if its subcontractor(s) or lower-tiered
   14      subcontractors, subcontracts work covered under said Agreements to any
   15      subcontractor who is delinquent in its obligations to the TRUST FUNDS under said
   16      Agreements, then EMPLOYER will be financially obligated to the TRUST FUNDS
   17      for the amounts owed by said delinquent subcontractor, including any fringe benefits,
   18      liquidated damages and interest owed.
   19            15.    The AGREEMENTS provide the TRUST FUNDS with specific authority
   20      to examine and copy all of EMPLOYER'S payroll and business records which may be
   21      pertinent to determining whether EMPLOYER has reported all hours worked (or paid
   22      for) by employees who perform services covered under the AGREEMENTS and has
   23      paid the appropriate Monthly Contributions to the TRUST FUNDS, and that the
   24      EMPLOYER shall be responsible for the costs of such audit.
   25

   26                                  BREACH OF AGREEMENTS
   27            16.    Plaintiff is informed and believes and based on such information and
   28      belief alleges that EMPLOYER employed workers who performed services covered
                                                     -6-
357083.1
     Case 2:19-cv-02213-DMG-MAA Document 2 Filed 03/25/19 Page 7 of 9 Page ID #:10




     1     by the AGREEMENTS and failed to pay the rates specified in the AGREEMENTS to
     2     TRUST FUNDS on behalf of those workers for each hour worked (or paid for) by
     3     employees performing services covered by the AGREEMENTS. Due to
     4     EMPLOYER'S continuing monthly reporting and payment obligations under the
     5     AGREEMENTS, additional amounts may be discovered and become due and owing
     6     by EMPLOYER which cannot ascertained at this time. Said amounts will be
     7     established by proof at the trial or other hearing.
     8           17.     All conditions to EMPLOYER'S obligations to make payments under the
     9     AGREEMENTS have been met.
   10

   11                                             DAMAGES
   12            18.     As a result of EMPLOYER'S failure to pay the rates specified in the
   13      AGREEMENTS, Plaintiff is informed and believes and thereupon alleges that there is
   14      now owing and unpaid to the TRUST FUNDS from EMPLOYER, during time
   15      periods of July 2014, December 2014, and March 2017 through February 2018,
   16      damages in the sum of at least $85,138.52 consisting of $64,072.57 in unpaid
   17      Monthly Contributions, $13,217.13 in liquidated damages, $1,120.00 in audit fees,
   18      and $6,728.82 in interest on the late and/or unpaid Monthly Contributions owed to the
   19      TRUST FUNDS to March 25, 2019 , plus additional accrued interest at the variable
   20      plan rate(s), currently 8.00% per annum thereafter, until payment of the Monthly
   21      Contributions, as well as any additional Monthly Contributions, subcontracting
   22      violations, liquidated damages, audit fees and interest on the additional amounts owed
   23      at the plan rate(s) according to proof at the time of trial or other hearing. The amounts
   24      owed by EMPLOYER were not discovered until the audit of EMPLOYER’S records
   25      was conducted and billed in August 2018; therefore, the time period within which to
   26      bring this action commenced when the unpaid amounts owed by EMPLOYER were
   27      discovered.
   28            19.     The failure of the EMPLOYER to pay Monthly Contributions when due
                                                       -7-
357083.1
     Case 2:19-cv-02213-DMG-MAA Document 2 Filed 03/25/19 Page 8 of 9 Page ID #:11




     1     causes harm to the TRUST FUNDS and its participants, which is impractical to
     2     accurately quantify. This may include the cost of collecting the Monthly
     3     Contributions from the EMPLOYER or third parties (not including the costs of this
     4     litigation), the cost of special processing to restore benefit credits because of late
     5     Monthly Contributions, the temporary loss of insurance coverage by employees (even
     6     if later restored) and medical harm to participants and beneficiaries who may have
     7     foregone medical care when notified that medical insurance ceased because of their
     8     employer's failure to pay Monthly Contributions. The liquidated damages provision
     9     of the AGREEMENTS was meant to compensate for this unquantifiable loss, and is
   10      based on the ratio of collection costs over amounts collected, regularly reported to the
   11      Trustees. The Trustees of the TRUST FUNDS have the authority, in their discretion,
   12      to waive all or part of these liquidated damages. In this case, they have exercised their
   13      discretion by declining to waive any liquidated damages.
   14            20.     It has been necessary for the TRUST FUNDS to engage counsel to bring
   15      this action to compel compliance with the AGREEMENTS which provide that in the
   16      event litigation is necessary with respect to any of the fringe benefit Monthly
   17      Contributions and/or damages against EMPLOYER, then EMPLOYER would pay
   18      reasonable attorney's fees and all other reasonable expenses of collection, including
   19      audit fees.
   20            21.     Under Sections 515 and 502(g) of ERISA, EMPLOYER is liable to the
   21      TRUST FUNDS not only for the amount of delinquent Monthly Contributions but
   22      also (a) for pre-judgment and post-judgment interest on the delinquent sums (as
   23      provided for in Section 502(g) of ERISA); (b) for the higher of interest or liquidated
   24      damages (as provided for in Section 502(g) of ERISA); (c) for attorneys' fees; and (d)
   25      for other relief permitted by Section 502(g) of ERISA.
   26
   27            WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
   28

                                                       -8-
357083.1
     Case 2:19-cv-02213-DMG-MAA Document 2 Filed 03/25/19 Page 9 of 9 Page ID #:12




     1            1.     For the sum of $64,072.57 for delinquent fringe benefit Monthly
     2     Contributions pursuant to the AGREEMENTS and 29 U.S.C. § 1132(g)(2)(A);
     3            2.     Interest on the delinquent Monthly Contributions in the amount of
     4     $6,728.82 through March 25, 2019 as required by the AGREEMENTS and pursuant to
     5     29 U.S.C. § 1132(g)(2)(B), plus additional accrued interest thereafter at the variable
     6     plan rate(s) currently 8.0%;
     7            3.     For liquidated damages in the sum of $13,217.13, as required by the
     8     AGREEMENTS and 29 U.S.C. § 1132(g)(2)(C);
     9            4.     For Plaintiff’s costs of audit in the sum of $1,120.00 in accordance with
   10      the AGREEMENTS and 29 U.S.C. § 1132(g)(2)(E);
   11             5.     For any additional amounts including Monthly Contributions, liquidated
   12      damages, audit fees, fees/costs incurred by the TRUST FUNDS as a result of the
   13      submission of checks not honored by the bank upon which they were drawn, and
   14      amounts owed as a result work performed by any subcontractors of the EMPLOYER
   15      (or lower-tier subcontractors) determined to be due, plus interest at the variable plan
   16      rate(s) currently 8.0% pursuant to the AGREEMENTS and 29 U.S.C. §§ 1132(g)(2)
   17      and 1145, according to proof at the time of trial and/or other hearing.
   18             6.     For reasonable attorney fees and costs of suit as required by the
   19      AGREEMENTS and 29 U.S.C. § 1132(g)(2)(D);
   20             7.     For such other and further relief as the Court deems proper.
   21

   22                                              Respectfully Submitted,
   23      DATED: March 25, 2019                   ALEXANDER B. CVITAN,
                                                   MARSHA M. HAMASAKI, and
   24                                              PETER A. HUTCHINSON, Members of
                                                   REICH, ADELL & CVITAN
   25                                              A Professional Law Corporation
   26
   27                                              By      /s/ Marsha M. Hamasaki
                                                        MARSHA M. HAMASAKI
   28                                                   Attorneys for Plaintiff
                                                        -9-
357083.1
